Citation Nr: 0941664	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-32 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a right thumb 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1976 until June 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Fort Harrison, Montana.  
In May 2008 the issue was remanded for further development 
and it is now properly before the Board.


FINDING OF FACT

The Veteran failed, without good cause, to report for 
scheduled VA examination which was required to properly 
adjudicate his claim.


CONCLUSION OF LAW

The Veteran's claim is denied on the basis of failure to 
report for a VA medical examination.  38 C.F.R. § 3.655(a), 
(b) (2008); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in November 2003 and March 2006 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claim was readjudicated with the issuance of a 
supplemental statement of the case in June 2009.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured and that such deficiency did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008).  Available service treatment records have been 
associated with the Veteran's claims file, as have records of 
VA and private medical treatment.  Furthermore, the Veteran 
was afforded the opportunities to undergo VA examinations.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case. 
No further assistance to the appellant with the development 
of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

In 1981, VA form 21-526 was received.  The form was a 
veteran's application for compensation or pension.  An 
original claim is defined as an initial formal application on 
a form prescribed by the Secretary.  The 1981 21-526 was the 
original claim for compensation.

The Board notes that the Veteran's claim is not an original 
claim for compensation.  Specifically, the record indicates 
that the Veteran filed an original compensation claim in 
April 1981, and that claim was denied in January 1982.  At 
best, this is a new claim for a different service-connected 
disability, rather than the original claim for compensation.

According to a March 2006 VA examination, the Veteran's claim 
of entitlement to service connection for a thumb injury stems 
from an in-service accident during which the Veteran's hand 
was crushed.

In May 2008 the Board held that the March 2006 examination 
was deficient in its lack to discussion of the Veteran's 
thumb disability and the lack of a "nexus" opinion as to 
the etiology of his thumb disorder.  For that reason the case 
was remanded for additional development to consist of a new 
VA examination focused on whether a causal relationship 
exists between the Veteran's right thumb disorder and active 
service.

In June 2008 the Veteran was sent a letter informing him that 
an examination had been scheduled and that a "fail[ure] to 
report for [the] examination without prior notification or 
good cause, . . . may adversely affect the outcome of [his] 
disability claim."  The Veteran failed to report for that 
examination and in October 2008 his representative stated 
that the Veteran was unable to attend due to vehicle troubles 
and a disabled spouse whom he did not wish to leave at home 
unattended.  A new examination was requested.  In February 
2009 VA attempted to arrange for transportation to be 
provided to the Veteran so as to enable him to attend a 
rescheduled examination.  In June 2009 the Veteran was 
contacted by phone to help coordinate a new examination and 
transportation for the Veteran.  Over the phone the Veteran 
informed a clerk with Compensation and Pension that he did 
not wish to travel for an examination and the examination 
request was canceled.

A claimant failing to report for a scheduled examination must 
show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke 
v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 
2 Vet. App. 307, 311 (1992).  Although the record does 
contain evidence that the Veteran was justifiably unable to 
attend that examination scheduled for June 2008, VA took 
steps to remedy the problem but such assistance was rejected 
by the Veteran.  The Board finds that VA's attempts to 
arrange for transportation over came the Veteran's otherwise 
lack of access to transportation to and from a VA 
examination.  Accordingly the Veteran no longer has a 
justifiable reason for his failure to appear for a VA 
examination.  Consequently, as no such good cause remains, 
his claim for service connection must be denied as a matter 
of express VA regulation.  See 38 C.F.R. § 3.655(b).  This is 
nondiscretionary, as evidenced by use of the word "shall" in 
this regulation.

As the Court of Appeals for Veterans Claims has held, "[t]he 
duty to assist in the development and adjudication of a claim 
is not a one-way street." Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996).  "If a [claimant] wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Given the RO's efforts to date, it would be 
unreasonable to place a further burden upon VA compel the 
Veteran's presence for a VA examination.

Under 38 C.F.R. § 3.655(a), (b) (2008), when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination; and the examination was in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.

As indicated above, the current claim is not the original 
claim for compensation; it is a new claim for a different 
service-connected disability.  As such the claim is denied 
pursuant to 38 C.F.R. § 3.655(b).


ORDER

Service connection for a right thumb disability is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


